EXHIBIT 10.5

 

THIRD AMENDMENT

TO THE

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

WHEREAS, United States Cellular Corporation, a Delaware corporation (the
“Company”) has adopted and maintains the United States Cellular Corporation 2005
Long-Term Incentive Plan (the “Plan”) for the benefit of certain key executives
and management personnel;

 

WHEREAS, pursuant to Section 9.2 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan as it deems advisable, subject to any
requirement of shareholder approval;

 

WHEREAS, Section 9.8 of the Plan provides for adjustment of awards under the
Plan in the event of an equity restructuring of the Company or certain other
changes in capitalization or events impacting the Company (an “Adjustment
Event”);

 

WHEREAS, the Company’s accountants have notified the Board that Statement of
Financial Accounting Standards No. 123(R)—Share-Based Payment provides that
companies that adjust their stock-based compensation awards to preserve their
value after an equity restructuring event may incur significant incremental
compensation costs unless the adjustment is required to be made; and

 

WHEREAS, although the Board interprets the current provisions of Section 9.8 of
the Plan to require adjustment of awards under the Plan upon an Adjustment
Event, it desires to amend Section 9.8 in certain minor respects to eliminate
any question as to the mandatory nature of such adjustment.

 

NOW, THEREFORE, BE IT RESOLVED, that effective as of the latest date on which
this Third Amendment is approved by a member of the Board, Section 9.8 of the
Plan hereby is amended in its entirety to read as follows:

 

9.8      Adjustment. In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, combination of shares in a reverse stock split, exchange of
shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities available under the Plan, the
maximum number of securities with respect to which options or SARs, or a
combination thereof, Restricted Stock Awards or Restricted Stock Unit Awards may
be granted during any calendar year to any employee, the maximum amount payable
in connection with a Performance Award for any Performance Period, the maximum
number of securities with respect to which Incentive Stock Options may be
granted under the Plan, the number and class of securities subject to each
outstanding option and the purchase price per security, the terms of each
outstanding SAR, the number and class of securities subject to each outstanding
Restricted Stock Award and Restricted Stock Unit Award, the terms of each
outstanding Performance Award and the number and class of securities deemed to
be held in each Deferred Compensation

 

--------------------------------------------------------------------------------


 

Account shall be appropriately and equitably adjusted by the Committee, such
adjustment to be made in the case of outstanding options and SARs without an
increase in the aggregate purchase price or base price. Such adjustment shall be
final, binding and conclusive. If such adjustment would result in a fractional
security being (a) available under the Plan, such fractional security shall be
disregarded, or (b) subject to an award under the Plan, the Company shall pay
the holder of such award, in connection with the first vesting, exercise or
settlement of such award in whole or in part occurring after such adjustment, an
amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting, exercise or settlement date over (B) the purchase
or base price, if any, of such award.

 

* * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Third Amendment as of this
29th day of August, 2007.

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

 

By:

/s/ LeRoy T. Carlson, Jr.

 

 

 

 

 

 

 

Its:

Chairman

 

 

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

3

--------------------------------------------------------------------------------